                 Case 20-09037   Doc 4   Filed 12/17/20   Page 1 of 5




                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                             DURHAM DIVISION
IN RE:                                     )
                                           )
AE BICYCLE LIQUIDATION, INC., et                  CASE NUMBER: 18-80856
                                           )
al.,1                                                  CHAPTER 11
                                           )
                                           )
      Debtor.                              )
                                           )
                                           )
THE FINLEY GROUP, INC., solely in          )
its capacity as Plan Administrator for           ADVERSARY PROCEEDING
                                           )
Advanced Sports, Inc.                                  NUMBER:
                                           )
                                           )            20-09022
      Plaintiff,                           )
                     v.

Active Cycles,                             )
                                           )
     Defendant.

                                           )
THE FINLEY GROUP, INC., solely in                ADVERSARY PROCEEDING
                                           )
its capacity as Plan Administrator for              NUMBER: 20-09028
                                           )
Advanced Sports, Inc.                      )
                                           )
  Plaintiff,                               )
               v.                          )
                                           )
PT Insera Sena,                            )
                                           )
     Defendant.



                                           )     ADVERSARY PROCEEDING
THE FINLEY GROUP, INC., solely in          )        NUMBER: 20-09037
its capacity as Plan Administrator for     )
 Advanced Sports, Inc.
                                           )
    Plaintiff,                             )
                                           )
         v.
                                          )
Star Leader Trading Limited,               )
                                           )
     Defendant.
                       Case 20-09037          Doc 4      Filed 12/17/20       Page 2 of 5



      EX PARTE MOTION TO CONTINUE THE PRE-TRIAL HEARING AND
     REISSUE SUMMONS TO FACILITATE PROPER SERVICE ON FOREIGN
                             ENTITY

           NOW COMES The Finley Group, Inc. (the “Plaintiff”), acting solely in its

capacity as Plan Administrator for Advanced Sports, Inc. (the “Debtor,” or,

collectively, with all of the above-captioned debtors, the “Debtors”), and seeks an order

extending the deadline to serve the summons and complaint in these matters, and

in support thereof state as follows:




1   The Debtors in this case, along with each Debtor’s case number, are: (i) AE Bicycle Liquidation, Inc. (formerly
     known as Advanced Sports Enterprises, Inc., Case No. 18-80856); (ii) AI Bicycle Liquidation, Inc. (formerly
     known as Advanced Sports, Inc.), Case No. 18-80857; (iii) Performance Direct, Inc., Case No. 18-80860; (iv)
     Bitech, Inc., Case No. 18-80858; and (v) Nashbar Direct, Inc., Case No. 18-80859.
                Case 20-09037      Doc 4   Filed 12/17/20   Page 3 of 5




      1.     On November 6, 2020, the Plaintiff filed the Complaints in the above-

captioned adversary proceedings.

      2.     The Defendants are China, Indonesia and Hong Kong entities that

must be served pursuant to Rule 4(f)(2)(B). This will require the drafting of a Letter

Rogatory and application for issuance by this Court, subsequent translation of the

Letter, and transmittal to U.S. Department of State. It will then be necessary to

translate the pleadings and proof of service. It is anticipated that all of these steps

may take six (6) months or more to accomplish.

      3.     The Plaintiff has filed a motion to authorize Viking Advocates LLC to be

employed by Counsel for the Plaintiff to assist in effectuating service on foreign

defendants, including the service described above with respect to the Defendants

in these matters. The hearing on the motion to employ has been set on tentative

basis, with objections due by December 24, 2020. If an objection is filed, the hearing

on the motion will occur on January 12, 2021.

      4.     The summons issued by the Clerk’s Office in this adversary proceeding

required the Defendant to respond to the complaint “within 30 days after the date of

issuance of this summons,” provided that service was effectuated by the

Defendants within 7 days after issuance.

      5.     Given the amount of time that is needed to draft a Letter Rogatory,

translate pleadings (including the summons itself), and accomplish the other items

necessary to properly serve the Defendant, it would be impossible to ever
                 Case 20-09037     Doc 4    Filed 12/17/20   Page 4 of 5




effectuate service within 7 days of issuance of a summons using the standard

language employed by the Clerk’s Office.

       6.     Therefore, the Plaintiff requests that this Court direct the Clerk’s Office

to reissue the summons in this matter, but with the following modifications:

       a.     Replace “30 days after the date of issuance of this summons” with “30

days after the date of service of this summons;”

       b.     Either remove the language relating to notice of a pretrial conference or

modify the language to provide for a pretrial conference only after service has been

effectuated, in the discretion of the Clerk’s Office.

       7.     The Plaintiff further requests that the pre-trial conference be continued

indefinitely, with the hearing to be set by the Court for a date to be determined once

the Plaintiff has filed a Certificate of Service establishing that the Complaints

have been properly served upon the Defendants.

       WHEREFORE, the Plaintiff prays for the Court enter an order:

       1.     Continuing the pre-trial conference indefinitely, with the hearing to be

set by the Court for a date to be determined once the Plaintiff has filed a Certificate

of Service establishing that the Complaints has been properly served upon the

Defendant;

       a.     Directing the Clerk’s Office to reissue the summons in this matter, but

with the following modifications: (a) replace “30 days after the date of issuance of this

summons” with “30 days after the date of service of this summons;” and (b) either

remove the language relating to notice of a pretrial conference or modify the language
                 Case 20-09037     Doc 4    Filed 12/17/20   Page 5 of 5




to provide for a pretrial conference only after service has been effectuated, in the

discretion of the Clerk’s Office; and

      2.     Granting such further relief as the Court may deem just and proper.

      Respectfully submitted this the 17th day of December 2020.

                                         FLASTER/GREENBERG P.C.
                                         William J. Burnett (PA Bar No. 75975)
                                         (pro hac vice)
                                         1835 Market Street, Suite 1050
                                         Philadelphia, PA 19103
                                         (215) 279-9383 Telephone
                                         (215) 279-9394 Facsimile
                                        william.burnett@flastergreenberg.com
